Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Pleading, § 434*—what is effect of allegation under a videlicet. Where an allegation in a declaration is made under a videlicet, the date is immaterial. 4. Appeal and errob, § 1526*—when instruction harmless. An instruction which inaccurately states the date when the contract sued upon was made, as a result of a similarly inaccurate allegation in the declaration, under a videlicet, though ordinarily reversible error, becomes harmless where the evidence will sustain no other verdict.